DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims 24, 36,  and 41 in this case is the inclusion of “identifying, by the processor, from the various news sources, news sources that are popular among the identified user group; filtering, by the processor, the identified news sources based on a type of each of the news sources; determining, by the processor, based on said filtering, a set of preferred news sources for the requesting user,” which is not found in the prior art of record. The closest found prior art is Kallayil (US 2014/0195605 A1), Kallayil teaches A system and machine-implemented method for generating a customized news collection based on social groups, the method comprising receiving an indication of one or more social groups associated with a user, wherein each of the one or more social groups is associated with the user's account in a social networking service, determining, one or more contacts associated with each of the identified one or more social groups at a social networking service, selecting a set of news items including one or more news items associated with the one or more identified contacts and generating a news collection including a number of the one or more news items of the set of news items for provision to a user.
Claims 25-35, 37-40, and 42-44 depend from claims 24, 36, and 41, respectively, and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/             Primary Examiner, Art Unit 2161